— Order of the Supreme Court, New York County (Tyler, J.), entered June 10, 1982, which denied the respondent-appellant’s cross motion to dismiss the petition, reversed, on the law, and the cross motion to dismiss granted, without costs. The petitioner is a lessee of a building on the northeast corner of 40th Street and Eighth Avenue. The respondent-appellant, Urban Development Corporation, is involved with the *734City of New York in attempting to redevelop the West 42nd Street neighborhood primarily between Seventh and Eighth Avenues. The petitioner, whose lease would be terminated without compensation in the event of an eminent domain proceeding with respect to the building of which it is a lessee, contends that before the respondent may proceed further, there should be an environmental impact statement (EIS) under the State Environmental Quality Review Act (SEQRA; ECL art 8). The respondent concedes that when it has developed a final plan for the area, it must comply with this requirement. However, it contends that, although there has already been a public hearing, there have been no definitive plans and that the approach to the problem is still in a state of flux. We conclude that while it is “difficult to identify the exact point at which an environmental impact statement must be prepared to satisfy the requirements of the statutory scheme”, that point has not yet been reached, (see Matter of Tri-County Taxpayers Assn, v Town Bd. of Town of Queensbury, 55 NY2d 41, 45.) Concur — Murphy, P. J., Kupferman, Silverman, Fein and Alexander, JJ.